Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 5-7, 12-13, 15-18 and 21-30 are pending. Claims 1-4, 8-11, 14 and 19-20 have been cancelled.
The rejection of claims 5, 6, 15 and 16 under 35 U.S.C. 112(a), first paragraph, for failing to comply with the written description requirement for introducing new matter is withdrawn in light of the amendments to the claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 May 2022 has been entered.
 
Election/Restrictions
Applicant elected, with traverse, the species of SEQ ID NO: 59 in the reply filed on 20 May 2021. Applicant’s request to examine the species of SEQ ID NO: 58, 60 and 61 was acknowledged and entered as they all target miR171b (Applicant response dated 20 May 2021, p. 1, last ¶).

Claim Objections 
Claim 5 is objected to for reciting “(miPEP)” following miRNA in line 2. It is presumed that Applicant intends for the limitation “(miPEP)” to follow the limitation “micropeptide” in line 1.
In claim 15 part c) ii) the limitation “function” should be changed to --functional-- and the limitation --the-- should appear prior the limitation “miRNA”, and in part d) the limitation “a” should be replaced with --the-- prior to the limitation “miPEP”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-7, 12-13, 15-18 and 21-30 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 5 is drawn a process for identifying a miPEP that increases the amount of a miRNA encoded by an ORF. The metes and bounds of the claim are indefinite because it is unclear if the miPEP is encoded by the ORF or if it is the miRNA that is encoded by the ORF.
The metes and bounds of claim 5 are also indefinite because it is not clear how a phenotype linked to the amount of a miRNA is measured in either a first or second eukaryotic “cell”.
Namely, while a plant (e.g., shoots or roots) may exhibit a phenotype linked to a miRNA, it is not clear how a single “cell” can display a phenotype. This position is supported by the fact that the specification fails to define phenotype, because phenotypes are generally a set of observable characteristics resulting from the interaction of genotype and environment, and because the specification reinforces this interpretation: phenotypes are only addressed in terms of an observable difference in plant growth (e.g., a reduction in lateral roots or increased root growth).
Claim 5 has also been amended to recite the limitation wherein the first and second cell is expressing the miRNA. This limitation renders the metes and bounds of the claim indefinite because it is not clear if this is an active step, or, if the expression of the miRNA is naturally occurring in the cell. 
If the latter is true, the amendment “wherein the first eukaryotic cell is expressing the miRNA” should be removed from the claim with a similar amendment being made with respect to claim limitations directed to the second eukaryotic cell.
Claims 6, 15 and 16 present the same issue and are therefore rejected for the same reason.
Claim 6 is directed to a process of expressing in a cell a miPEP comprising introducing into said cell a nucleic acid encoding the miPEP and wherein various measurement are made in a first and second eukaryotic cell as recited in parts a) and b) and c).
The metes and bounds of the claim are indefinite because it is unclear how the method steps of a) and b) are related to expressing the nucleic acid. In other words, there is no nexus between the step of expressing the nucleic acid and the measurement steps of a) through c).
To remedy this issue the claim could be amended to depend from claim 1: the process could be directed to introducing into a cell a nucleic acid sequence encoding the miPEP as identified in claim 1. However, any amendment to overcome this rejection would not address any additional amendments as set forth infra or supra.
Claim 16 presents the same issue and is therefore rejected for the same reason as provided for claim 6.
Claim 13 recites the limitation “into” a eukaryotic cell in line 2. The metes and bounds of the claim are indefinite because it is not clear how the heterologous nucleic acid sequence is in the cell.
Claims 7, 12, 17, 18 and 21-30 are rejected for depending upon a rejected base claim and for failing to remedy the issues of indefiniteness. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The invention of claims 5, 21 and 22 are directed to both a natural phenomenon and abstract ideas without significantly more. 
	The claim(s) recite(s) a process for “identifying” and “measuring” and “comparing” which are abstract ideas which are deemed judicial exceptions (JEs), and also recite “miPEP” which is a naturally occurring product/phenomenon and also deemed a JE. 
These JEs are not integrated into a practical application because the steps of identifying, measuring and comparing are not integrated into any practical application: one merely identifies, measures and compares a miPEP without anything more and can do so by merely observing a change in the phenotype of the cell.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Namely, if the inventive concept is considered identifying and measuring miPEPs, or comparing between a cell comprising the miPEP and one that does not, there are no additional elements or steps recited in the claims that apply the miPEP in any meaningful way.
Similarly, the claims fail to recite any elements that limit the use of the naturally occurring miPEP that amounts to significantly more, and thus monopolizes processes for identifying or synthesizing any and all miPEPs.
Here, the claims are directed to the principle of a miPEP in and of itself without integrating the principle into an actual and practical application.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5-7, 12-13, 15-18 and 21-28 REMAIN rejected, and claims 29 and 30 are NOW rejected, under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for identifying, synthesizing and expressing MtmiPEP171b1 in M. truncatula to reduce the number of lateral roots, does not reasonably provide enablement for practicing the methods to make and/or use the miPEPs as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
The instant claims broadly encompass various methods of identifying and synthesizing and expressing a miPEP encoded by a nucleotide sequence contained in the primary transcript of a miRNA or that does not comprise the mature miRNA and which comprises an ORF from 12 to 303 nucleotides in length contained in the 5’ or 3’ portion of said miRNA and wherein the miPEP increases the amount of a the miRNA or changes a phenotype between a first and second eukaryotic cell, wherein the nucleotide sequence is introduced into a cell or operably linked to a heterologous promoter, wherein the miPEP is isolated, and eukaryotic cells heterologously comprising said miPEP. 
Meanwhile, the specification teaches that the elected species of SEQ ID NO: 59 is a miPEP targeting miR171b in M. trunculata which in turn regulates expression of a gene in the GRAS family involved in floral, foliar and root development, and in mycorrhization nodulation (see p. 71, Table 7). 
The specification teaches that the overexpression of Medicago miR171b leads to a reduction in the HAM1 and HAM2 genes and a reduction in lateral roots (p. 121). ORFs for said miRNA were determined and expressed leading to an increase in miR171b and a reduction in the aforementioned genes. A synthetic peptide/MiPEP encoded by said ORF resulted in a similar phenotype (p. 121). 
However, the instant specification fails to provide adequate guidance for predictably using the synthesized or isolated miPEPs from/in any eukaryotic cell, and fails to provide working examples of how said miPEPs would be used or predictably increases the amount of a miRNA.
This guidance is critical because the state of the art teaches the mechanism by which a miPEP operates is not understood. Therefore, using the miPEPs as broadly claimed in any non-specified eukaryotic cell will produce unexpected results. 
For example, Couzigou et al teaches the mechanism by which miPEPs activate their encoding primary transcript is not known, that the molecular basis of miPEP specificity is also unknown, and treatments by miPEPs or overexpression of miPEPs never results in a very strong increase of miRNA abundance (2015, RNA Biology 12(11):1178-1180; p. 1179, col. 2).
Couzigou et al also reports that miPEPs appear to be variable across plant genera and would not be expected to regulate micro-RNAs that are in plant families that are different from the one the miPEP was taken (p. 1179, col. 2, last ¶). Given the state of the art, one of skill in the art would not reasonably expect any miPEP from any eukaryotic cell to have functional activity or to increase an amount of miRNA.
Moreover, miPEPs do not share a common signature suggesting that the regulatory activity of each putative miPEP is likely specific for their associated miRNA, that their biological function is unknown, and that it is not known whether the activation of pri-miRNA transcription is a prevalent mechanism for all miPEPs (Lv et al, 2016, Frontiers in Plant Science, 7:1-3; p. 2, col. 1, last ¶).
In fact, it has been shown that miPEP overexpression does not necessarily impact the expression of their own pri-miRNA/miRNAs in eukaryotic cells as broadly claimed (Prel et al, 2021, Int. J. Mol. Sci., 22:1-12; see Abstract). 
Therefore, in the absence of guidance, the breadth of the claims, the lack of working examples and the state of the art, undue trial and error experimentation would be required for the skilled artisan to screen through the multitude of non-exemplified miPEPs either by using nondisclosed fragments as probes or by designing primers to undisclosed regions of an undisclosed peptides and isolating or amplifying any sequence fragment, subcloning the fragments, producing expression vectors and transforming bacteria for the purpose of isolating a peptide and then exposing any specified eukaryotic cell to the isolated peptide, in order to identify those, if any, have functional activity in eukaryotic cells as broadly claimed.
As such, undue experimentation would be required to practice the claimed invention, and therefore the invention is not enabled. 



Response to Arguments
Applicant traverses the rejection because one not even need to know a phenotype associated with the miRNA to practice the invention (Applicant response dated 09 May 2022, p. 20, last ¶ bridging p. 21 and p. 21, ¶ 1).
This argument is unpersuasive because the method steps are practiced in the alternative. Namely, if one does not practice the process according to step a) ii) then they are, in fact, measuring a phenotype linked to the amount of miRNA. The specification fails to provide any guidance whatsoever in determining what phenotypes are associated with a particular miRNA in the exhaustive genus of cells as encompassed by the claims.
Moreover, Applicant’s arguments are not commensurate in scope with what is claimed. While claim 5 is directed to a process for identifying a miPEP and increasing the amount of miRNA, the additional claims are directed to processes for expressing a miPEP in any conceivable cell type or cells comprising any conceivable miPEP.
Here, the specification teaches the identification of a naturally occurring phenomenon based on miRNAs with known functions: miPEPs are found within miRNAs that can increase the accumulation of the miRNA from which it is identified and have an effect on growth generally or lateral root growth.
However, the specification fails to provide any practical guidance for using these miPEPs. For example, the specification fails to teach any phenotype that is linked to an amount, or an amount, of a miRNA in Homo sapiens, such that even if one were to identify a human derived miPEP one would have no information whatsoever with respect to using said miPEP.
This guidance is particularly important in light of the state of the art, which Applicant’s arguments and declaration have not addressed: miPEPs do not share a common signature suggesting that the regulatory activity of each putative miPEP is likely specific for their associated miRNA, that their biological functions are unknown, and that it is not known whether the activation of pri-miRNA transcription is a prevalent mechanism for all miPEPs.
Even more importantly, and as published in Applicant’s own work, it has been shown that miPEP overexpression does not necessarily impact the expression of their own pri-miRNA/miRNAs in eukaryotic cells as broadly claimed.
Applicant argues that the instant invention is a tool that has been sufficiently taught and practiced without undue experimentation (Applicant response dated 09 May 2022, p. 22, last ¶, p. 23, ¶ 1; see also Declaration of Jean-Phillipe Combier under 35 U.S.C. section 1.132, p. 5-9: if miPEPs are taught in model plant species then it would be expected to perform similarly in any plant or animal species).
Again, this argument is not persuasive in light of the fact that miPEP function is not well understood and that miPEP function is not conserved in humans. Moreover, while one could, arguendo, identify a miPEP in any organism, this is not tantamount to being able to introduce a nucleic acid encoding said miPEP into any conceivable cell for a predictable use because one would not know the function of the miRNA and thus would have no guidance whatsoever in determining what phenotype to look for.
In fact, and contrary to Applicant’s position, Couzigou teaches treatments by miPEPs or overexpression of miPEPs never results in a very strong increase of miRNA abundance while Lv teaches that miPEP overexpression does not necessarily impact the expression of their own pri-miRNA/miRNAs in eukaryotic cells.
Thus based on the state of the art and the unpredictability in the art, the lack of guidance and working examples and the enormity of the breadth with respect to the claims, the skilled practitioner would be subjected to undue trial and error experimentation to practice the invention as claimed.

Claims 15-17, 26 and 28 REMAIN rejected, and claims 5, 6, 22, 24, 29 and 30 are NOW rejected, under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Instant claims 5, 6, 15-17, 22, 24, 26 and 28-30 are broadly drawn to a process for identifying a miPEP and increasing the amount of an miRNA in a cell or third eukaryotic cell comprising identifying and synthesizing and introducing a miPEP encoded by a nucleotide sequence contained in the primary transcript of a miRNA or that does not comprise the mature miRNA and which comprises an ORF from 12 to 303 nucleotides in length contained in the 5’ or 3’ portion of said miRNA and wherein the miPEP changes a phenotype between a first and second eukaryotic cell.
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  
The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
The specification describes that the elected species of SEQ ID NO: 59 is a miPEP targeting miR171b in M. trunculata which in turn regulates expression of a gene in the GRAS family involved in floral, foliar and root development, and in mycorrhization nodulation (see p. 71, Table 7). 
The specification describes that the overexpression of Medicago miR171b leads to a reduction in the HAM1 and HAM2 genes and a reduction in lateral roots (p. 121). ORFs for said miRNA were determined and expressed leading to an increase in miR171b and a reduction in the aforementioned genes. A synthetic peptide/MiPEP encoded by said ORF resulted in a similar phenotype (p. 121). 
Importantly, overexpression of the peptide only lead to an increase in miR171b and not others indicating that a miPEP only has an effect on the miRNA from which it is derived (p. 122). 
Here, Applicant does not identify essential regions of any miPEP, nor does Applicant describe polynucleotide sequences that encode miPEPs having the function increasing the amount of a miRNA as broadly claimed.
Applicant fails to describe a representative number of polynucleotide sequences encoding any miPEP falling within the scope of the claimed genus of polynucleotides which encode functional miPEPs, or the structural features common to members of the claimed genus of polynucleotides.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  
Furthermore, given the lack of description of the necessary elements essential for any miPEP operable to increase the amount of miRNAs, it remains unclear what features identify any miPEP capable of this function.  Both the prior art and the specification fail to disclose a correlation between the structure of the claimed sequences and the recited function (see Couzigou et al supra).  
Moreover, miPEPs do not share a common signature suggesting that the regulatory activity of each putative miPEP is likely specific for their associated miRNA, that their biological function is unknown, and that it is not known whether the activation of pri-miRNA transcription is a prevalent mechanism for all miPEPs (Lv et al, 2016, p. 2, col. 1, last ¶). In fact, it has been shown that miPEP overexpression does not necessarily impact the expression of their own pri-miRNA/miRNAs (Prel et al, 2021, see Abstract).
Since the genus of miPEPs has not been described by specific structural features and because of the state of the art, the specification fails to provide an adequate written description to support the breath of the claims, and it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments 
Applicant traverses the rejection of the claims because of the amendments thereto and because one need not screen based on, or know, the phenotype (Applicant response dated 09 May 2022, p. 24, ¶ 2).
This argument is not persuasive and has been previously addressed: the method steps are practiced in the alternative. Namely, if one does not practice the process according to step a) ii) then they are, in fact, measuring a phenotype linked to the amount of miRNA. The specification fails to describe the phenotypes associated with a particular miRNA in the exhaustive genus of cells as encompassed by the claims.
Applicant argues that miPEPs as encompassed by claim 15 have a common structural feature (Applicant response dated 09 May 2022, p. 25, ¶ 1).
This argument is unpersuasive because and has been previously addressed: the specification has failed to describe the structural features common to an ORF ranging in size from 12 to 303 nucleotides that confers functional activity, in other words, that increases the amount of the miRNA from which the miPEP encoded.
This description is paramount in light of the exhaustive genus of cells for which the claimed process may be practiced and in light of the state of the art, which describes that regulatory activity of each putative miPEP is likely specific for their associated miRNA, that their biological function is unknown, that it is not known whether the activation of pri-miRNA transcription is a prevalent mechanism for all miPEPs, and that it has been shown that miPEP overexpression does not necessarily impact the expression of their own pri-miRNA/miRNAs
Regarding the description of a representative number of species, Applicant asserts that the general mechanism of miPEPs is conserved across species (Applicant response dated 09 May 2022, p. 25, ¶ 2 and 4).
This argument is not persuasive in light of the fact that miPEP function is not well understood and that miPEP function is not conserved in humans. In fact, Applicant’s own published work describes that miPEP function is not conserved across species: miPEP overexpression does not necessarily impact the expression of their own pri-miRNA/miRNAs in eukaryotic cells as broadly claimed (Prel see Abstract; or see Couzigou describing that treatments by miPEPs or overexpression of miPEPs never results in a very strong increase of miRNA abundance).
Here, the specification fails to describe the structural characteristics of miPEP that confer functional activity which is critical in light of the Prel prior art as noted above and which demonstrates that not all miPEPs have functional activity.
Moreover, while one could, arguendo, identify a miPEP in any organism, this is not tantamount to describing that the genus of miPEPs as claimed have functional activity in so far as they are able to increase the amount of miRNA.
Applicant argues that even if a miPEP that it would fall outside of the scope of the claims as amended (Applicant response dated 09 May 2022, p. 25, ¶ 3). However, this argument is not persuasive because it does not pertain to whether Applicant has described and possesses the vast genus of miPEPs and cells comprising said miPEPs, or miPEPs that increase the amount of miRNA, as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5-7, 12-13, 15-17 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of co-pending Application No. 16/595,926 (referred to herein as ‘926). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 5-7, 12-13, 15-17 and 29-30 broadly encompass various methods of identifying and synthesizing and expressing a miPEP encoded by a nucleotide sequence contained in the primary transcript of a miRNA or that does not comprise the mature miRNA and which comprises an ORF from 12 to 303 nucleotides in length contained in the 5’ or 3’ portion of said miRNA and wherein the miPEP changes a phenotype between a first and second eukaryotic cell, wherein the nucleotide sequence is introduced into a cell or operably linked to a heterologous promoter, wherein the miPEP is isolated, and eukaryotic cells heterologously comprising said miPEP. 
‘926 claims a process for synthesizing and/or identifying a miPEP encoded by a nucleotide sequence contained in the primary transcript of a miRNA by identifying an ORF from 12 to 303 nucleotides in the 5’ or 3’ portion of the primary transcription and comparing between the phenotype of a first and second cell wherein the first cell is in the presence of the miPEP, a process for expressing or introducing in a cell said miPEP, and a process for identifying said miPEP and increasing the amount of a miRNA in a third cell by introducing said miPEP into said third cell (see claims 1-18).
As such, and prior to the effective filing date of the instant invention, it would have been prima facie obvious to one of ordinary skill in the art to arrive at the processes and cells as claimed because ‘926 claims similar processes for identifying, synthesizing and expressing miPEPs. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662